DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of November 16, 2020, Applicant, on March 16, 2021, amended claims 1, 8, 11, 18, 21, & 24, added claims 27-29, and canceled claims 2, 4, 13, & 14. Claims 1, 2, 5-12, & 15-29 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
 



Response to Amendment
	Applicant's amendments are sufficient to overcome some of the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are directed to neither a mental process nor a method of organizing human activity because claim 1, and similarly claims 11 and 21, do not recite a mental process since the claims recite features such as a user interface, at least one sensor, and crowdsourcing platform that automatically aligns data collected by the at least one sensor and the claims do not recite one of the certain methods of organizing human activity since the claims do not manage human behavior or a relationship between workers and users such, but instead sets out a specific process for collecting and processing a certain type of data. Examiner respectfully disagrees.
Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, (claim 1, and similarly claims 2-29) recite “defining … a crowdsourced project for collecting multimodal data from a set of crowdsourced workers, the providing comprising: … specifying worker requirements or project environment parameters; defining worker requirements or project environment parameters for the crowdsourced project in response to first user input operating the first controls; … specifying project parameters relating to collection of the following types of data: video data, audio data, physiological data, or location-related data; and defining project parameters relating to collection of values of two or more of the displayed types of data for the crowdsourced project in 

	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions (including the user interface, the sensor, the crowdsourcing platform that performs operations automatically), the broadest reasonable interpretation of the recited defining a project for collecting data from a worker by specifying worker, project, and environment parameters, collecting values associated with the worker while the worker completes the crowdsourced project, and packaging or aggregating collected values associated with the works by aligning the collected values could all be reasonably interpreted as a human using their mind to make observations and select data defining a project for collecting and aligning or aggregating data from a worker by specifying worker, project, and environment parameters by a human using a pen and paper; therefore, the claims are directed to a mental processes.
Further, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing One person defining the work of a human worker and collecting information regarding completion of the work while the worker completes the work manages the relationship between the worker and the user defining the work and manages the personal human behavior of the worker. Thus, the claims are directed to a certain method of organizing human activity.
With respect to Applicant’s assertions that the claims do not recite a mental process nor a certain category of organizing human activity because the claims recite a crowdsourcing platform that defines parameters for a crowdsourced project, a user interface, at least one sensor, and crowdsourcing platform that automatically aligns data collected by the at least one sensor, as noted above, under the first prong of Step 2A, Examiners determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes). As noted above, each of the above claim recites limitations fall within the mental process grouping and certain methods of organizing human activity for the reasons above, and thus, under the first prong of Step 2A, the claims do indeed recite an abstract idea. The additional element of the claimed “crowdsourcing platform,” “automatically,” “a user interface,” and “sensor,” are an additional element that is beyond the recited abstract idea, which is addressed below under the second prong of Step 2A and in Step 2B. Moreover, as discussed under the second prong of Step 2A and in Step 2B, these additional element beyond the recited abstract idea referred to by Applicant are no more than generic computer components to apply the aforementioned abstract idea, and further, are merely used as a tool to implement the recited abstract idea.
Accordingly, contrary to Applicant’s assertion, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


As noted above, prong 2 of Step 2A asks whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
The elements of the claim that packaging values collected “associated with the crowdsourced worker by automatically aligning the collected values of a first type of data from the selected two or more types of data with the collected values of a second type of data from the selected two or more types of data” can be performed mentally by a human aligning information observed while a worker performs a project task in their mind and/or by the human using a pen and paper. Further, packaging values collected “associated with the crowdsourced worker by automatically aligning the collected values of a first type of data from the selected two or more types of data with the collected values of a second type of data from the selected two or more types of data” manages human behavior of the worker by packing the information representing the human behavior of the worker while completing the project task. Accordingly, packaging values collected “associated with the crowdsourced worker by automatically aligning the collected values of a first type of data from the selected two or more types of data with the collected values of a second type of data from the selected two or more types of data” is part of and directed to the recited abstract idea.
The fact that this step is performed by “crowdsourcing platform” and the values are “collected from the sensor” does not amount to an improvement in computer technology nor otherwise integrate the abstract idea into a practical application, but rather, these elements merely recite generic computer components used a tool to implement the recited abstract idea, which is not sufficient to integrate an abstract idea into a practical application. MPEP 2106.05(f); see MPEP 2106.05(a)I.
Moreover, with respect to Applicant’s assertion that the claims recite an improved method for managing crowdsourced projects, managing crowdsourced projects manages the personal human behavior of the workers, and thus, is directed to a certain method of organizing human activity.
For the sake of completeness and clarity, under the second prong of Step 2A, claim 1, and similarly claims 11 &21, recite the additional elements beyond the recited abstract idea of “[a] method in a computing system comprising: providing a user interface …: causing to be displayed at the user interface one or more first [and second] controls,”  “causing, by the crowdsourcing platform, at least one sensor … to collect the values,” “by the crowdsourcing platform, the values collected from the at least one sensor “; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the display, collect, package, receive, and store limitations, while portions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Frederick, et al. (US 20150088624 A1) at [0025], [0068]-[0072], [0328]-[0332], fig. 2. and Applicant’s specification at [0007], [0010] (disclosing the invention implemented by a facility typically See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the display, collect, package, receive, and store limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.





Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues the cited portions of Frederick do not disclose "defining project parameters relating to collection of values of two or more of the displayed types of data for the crowdsourced project" and "causing ... at least one sensor associated with a crowdsourced worker to collect the values of the selected project parameters while the crowdsourced worker completes the crowdsourced project," as in claim 1, and similarly claims 11 & 21, because Frederick does not disclose collecting two or more types of data while a worker completes a project since the cited paragraphs describing that a person can complete a task by, e.g., taking a photo or video, or answering a written question do not suggest that multiple types of data can be collected while a user completes a project. Examiner respectfully disagrees. 
In Fredrick, the tasks are “Location-based Task-Games” LTG, and in block 4888 the LTG system store information of identified validated task results to initiate a corresponding update to records of the LTG Server system, in block 4816 the LTG system determines to use completed task results information, in block 4817, the task results “may include additional information about how the performance of the task occurred … e.g., a location of the task performance, a time of the task performance, … actual resulting data such as a photo, video …etc.” and “crowdsourced data based on user activities, including tasks related to the vendor … e.g., take a photo of yourself or another user at a business location of the vendor,” and the LTG system “aggregates information about user tasks results” to make such aggregated information available to one or more entities by the LTG Server system. [0151], [0153]-[0154]. These “Location-based Task-Games” are provided for use by mobile devices, playing of the “Location-based Task-Game” is part of a task, and the mobile devices used to play the “Location-based Task-Game” may be GPS-enabled devices containing GPS receivers, and/or may include other location-aware technology such as Wi-Fi location services, which are used to determine the location of the task completion. [0020], [0022], [0025], fig. 1. Further, the “task types may be one or more of the following non-exclusive list of task types: taking and submitting a photo … e.g., at an indicated time; at an indicated location; of an indicated subject …; taking and submitting a video … e.g., in a manner similar to that for taking a photo.” [0143].
By the LTG server receiving, determining to use, and aggregating task results that “include[s] additional information about how the performance of the task occurred” including “a location of the task performance, a time of task performance, … actual resulting data such as a photo, video” from mobile devices of users who completed the tasks causes a crowdsourcing platform at a sensor associated with a crowdsourced worker to collect the values of the project parameters while the crowdsourced worker completes the crowdsourced project because the locations are determined using a GPS receiver or WiFi location services of the mobile devices, and these the GPS receiver and WiFi location services of the mobile devices are sensors used to determine the location of the mobile devices. Further, the LTG system receiving, determining to use, and aggregating task results information of completed tasks including the location and the actual resulting photos and video causes the crowdsourcing platform at a sensor to collect values of project parameters while the worker completes the work because the cameras used to create the photos and videos task result information are sensors. Moreover, since the received, determined aggregated resulting information includes “location the task performance, a time of the task performance. actual resulting data such as a photo [or] video” from the task for tasks that may be “one or more of … taking and submitting a photo … e.g., at an indicated time; at an indicated location; of an indicated subject …; taking and submitting a video … e.g., in a manner similar to that for taking a photo,” Fredrick does indeed disclose collecting two or more types of data while a worker completes a project, namely collecting, at least, a location and time of task performance along with the photo of the task and collecting, at least, a location and time of task performance along with the video of the task.



Applicant argues the cited portions of Frederick do not disclose "packaging ... the values collected from the at least one sensor associated with the crowdsourced worker by automatically aligning the collected values of a first type of data from the selected two or more types of data with the collected values 
As discussed above, on Fredrick, the tasks are “Location-based Task-Games” LTG, and in block 4888 the LTG system stores information of identified validated task results to initiate a corresponding update to records of the LTG Server system, in block 4816 the LTG system determines to use completed task results information, in block 4817, the task results “may include additional information about how the performance of the task occurred … e.g., a location of the task performance, a time of the task performance, … actual resulting data such as a photo, video …etc.” and “crowdsourced data based on user activities, including tasks related to the vendor … e.g., take a photo of yourself or another user at a business location of the vendor,” and the LTG system “aggregates information about user tasks results” to make such aggregated information available to one or more entities by the LTG Server system. [0151], [0153]-[0154]. By Fredrick storing and aggregating task results and making available to vendors aggregated task results including “location the task performance, a time of the task performance. actual resulting data such as a photo [or] video” from the task for tasks that may be “one or more of … taking and submitting a photo … e.g., at an indicated time; at an indicated location; of an indicated subject …; taking and submitting a video … e.g., in a manner similar to that for taking a photo,” Fredrick does indeed disclose packaging by aligning two or more types of data while a worker completes a project, namely packaging by aligning, at least, a location and time of task performance both aligned with the photo of the task and packaging by aligning, at least, a location and time of task performance both aligned with the video of the task.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-12, & 15-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-29) recite “defining … a crowdsourced project for collecting multimodal data from a set of crowdsourced workers, the providing comprising: … specifying worker requirements or project environment parameters; defining worker requirements or project environment parameters for the crowdsourced project in response to first user input operating the first controls; … specifying project parameters relating to collection of the following types of data: video data, audio data, physiological data, or location-related data; and defining project parameters relating to collection of values of two or more of the displayed types of data for the crowdsourced project in response to second user input operating the second controls; and causing … associated with a crowdsourced worker to collect the values of the selected project parameters while the crowdsourced worker completes the crowdsourced project; and packaging … the values collected from … associated with the crowdsourced worker by automatically aligning the collected values of a first type of data from the selected two or more types of data with the collected values of a second type of data from the selected two or more types of data.” Claims  1, 2, 5-12, & 15-29, in view of the claim limitations, are directed to the abstract idea of defining a project for collecting data from a worker by specifying worker, project, and environment parameters, collecting values associated with the worker while the worker completes the crowdsourced project, and packaging or aggregating collected values associated with the works by aligning the collected values.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited defining a project for collecting data from a worker by specifying worker, project, and environment parameters, collecting values associated with the worker while the worker completes the crowdsourced project, and packaging or aggregating collected values associated with the works by aligning the collected values could all be reasonably interpreted as a human using their mind to make observations and select data defining a project 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] method in a computing system comprising: providing a user interface …: causing to be displayed at the user interface one or more first [and second] controls,”  “causing, by the crowdsourcing platform, at least one sensor … to collect the values,” “by the crowdsourcing platform, the values collected from the at least one sensor “ in claim 1, and similarly recited in claims 11 & 21, “displayed at the user interface a submit control” in claim 2, and similarly claims 5, 6, 12, 15, 16, storing or saving “in a data storage repository in claims 2, 6, 12, 16, & 22, “receiving data collected from at least one sensor” in claim 3, 13, & 21, and “collected using one or more user devices comprising one or more of the following: microphone, image sensor, location sensor, orientation sensor, accelerometer, gyroscope, pedometer, magnetometer, compass, proximity sensor, photometer, barometer, thermometer, air humidity sensor, ionizing radiation sensor, heart rate sensor, respiration rate sensor, electrodermal activity sensor, blood oxygen saturation sensor, blood spectrometry sensor, physical activity type sensor, temperature sensor, elevation sensor, location sensor, orientation sensor, acceleration in one-to-three dimensions sensor, ambient light level sensor, or any combination thereof” in claims 10, 20, & 26, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the display, collect, package, receive, and store limitations, while portions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Frederick, et al. (US 20150088624 A1) at [0025], [0068]-[0072], [0328]-[0332], fig. 2. and Applicant’s specification at [0007], [0010] (disclosing the invention implemented by a facility typically includes a desktop, laptop, etc., modern smartphones typically have microphones, image sensors, location and orientation sensors, etc., and fitness wearables often have sensors to detect heart rate, respiration rate, etc.). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, presenting offers and gathering statistics, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the display, collect, package, receive, and store limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2, 5-10, 12, 15-20, & 22-29 do not transform the recited abstract idea into a patent eligible 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 2, 5-12, & 15-29 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10-12, 16, 20-22, & 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick, et al. (US 20150088624 A1), hereinafter Frederick.
Regarding claim 1, Frederick discloses a method in a computing system comprising ([0164]-[0169]): 
providing a user interface for defining, in a crowdsourcing platform, a crowdsourced project for collecting multimodal data from a set of crowdsourced workers, the providing comprising:
causing to be displayed at the user interface one or more first controls for specifying worker requirements or project environment parameters; 
defining worker requirements or project environment parameters for the crowdsourced project in response to first user input operating the first controls ([0103], fig. 21, user interface screen 2100 that corresponds to vendor selection of a control to create a new game within the LTG server system that corresponds to the vendor, and includes information 2105 that includes a user-selectable dropdown list of types of games (i.e. first control) that may be configured by the vendor, [0143], the defined task types within the system may have various forms in various embodiments, as discussed elsewhere herein--as one example, defined task types may be one or more of the following non-exclusive list of task types: taking and submitting a photo (e.g., at an indicated time; at an indicated location; of an indicated subject, such as a person or location or activity; of an indicated type of subject, such as a type of person, type of location or type of activity, or to satisfy indicated criteria such as unusual, funny, or happy; etc.); taking and submitting a video (e.g., in a manner similar to that for taking a photo)); 
causing to be displayed at the user interface one or more second controls for specifying project parameters relating to collection of the following types of data: video data, audio data, physiological data, or location-related data ([0103], fig. 21, user interface screen 2100 that corresponds to vendor selection of a control to create a new game within the LTG server system that corresponds to the vendor, and while not illustrated, creating the game may include specifying various criteria about when the game will be available to users and under what conditions the game will be available e.g., to particular users, in particular geographic areas (i.e. location) at particular times, etc. (i.e. displaying second control), [0055], [0060], wherein the criteria (i.e. second controls) defined by the vendor client system include one or more of the following: current user location (e.g., longitude, latitude); user gender; user age; user interests; user hobbies; prior user check-in's, user purchase history, time of day, etc. (i.e. location) (i.e. second controls), [0147], specified validation criteria include - successfully submitting a photo or video of at least a specified size or a specified length of time, that includes a specified type of subject, such as a human face based on automated face recognition or other automated processing (i.e. photo & video)) (i.e. second controls)); and 
defining project parameters relating to collection of values of two or more of the displayed types of data for the crowdsourced project in response to second user input operating the second controls ([0103], fig. 21, user interface screen 2100 that corresponds to vendor selection of a control to create a new game within the LTG server system that corresponds to the vendor, and information control 2110 via which the vendor may configure a selected type of game, and interface screen 2200 that continues the game creation activity of the vendor, and in particular enables the vendor to specify particular questions to be included as part of the quiz-type game being created, and specify various criteria about when the game will be available to users and under what conditions the game will be available e.g., to particular users, in particular geographic areas (i.e. location) at particular times, etc. (i.e. the vendor defines the criteria of the task game), [0055], [0060], wherein the criteria  defined by the vendor client system include one or more of the following: current user location (e.g., longitude, latitude); user gender; user age; user interests; user hobbies; prior user check-in's, user purchase history, time of day, etc. (i.e. two or more of these criteria specified by the vendor), [0147], specified validation criteria include - successfully submitting a photo or video of at least a specified size or a specified length of time, that includes a specified type of subject, ; and
causing, by the crowdsourcing platform, at least one sensor associated with a crowdsourced worker to collect the values of the selected project parameters while the crowdsourced worker completes the crowdsourced project ([0063], fig. 4B, the process determines  if user of the mobile device fits the criteria of completing a task (i.e. collecting two or more of these criteria specified by the vendor), [0055], [0060], wherein the criteria  defined by the vendor client system include one or more of the following: current user location (e.g., longitude, latitude); user gender; user age; user interests; user hobbies; prior user check-in's, user purchase history, time of day, etc. (i.e. collecting two or more of these criteria specified by the vendor), [0147], specified validation criteria include - successfully submitting a photo or video of at least a specified size or a specified length of time, that includes a specified type of subject, such as a human face based on automated face recognition or other automated processing (i.e. photo & video – two or more of these criteria specified by the vendor), [[0025], the client devices may be GPS-enabled devices containing GPS receivers, and/or may include other location-aware technology such as Wi-Fi location services (i.e. from at least one sensor), [0143], the task types may be: taking and submitting a photo, at an indicated location, taking and submitting a video (i.e. from at least one sensor)); and 
packaging, by the crowdsourcing platform, the values collected from the at least one sensor associated with the crowdsourced worker by automatically aligning the collected values of a first type of data from the selected two or more types of data with the collected values of a second type of data from the selected two or more types of data ([0153], it is determined in block 4816 to use completed task results information, in block 4817, the task results are made available to the vendor who provided a corresponding offer for the task and in some embodiments additional information about how the performance of the task occurred, e.g., a location of the task performance, actual resulting data such as a photo, video, location thereof (i.e. aligning the video, photo, and location), [0025], the client devices may be GPS-enabled devices containing GPS receivers, and/or may include other location-aware technology such as Wi-Fi location services (i.e. from at least one .
Regarding claim 2, Frederick discloses the method of claim 1 (as above), further comprising: causing to be displayed at the user interface a submit control for submitting the specified values of the selected worker requirements, the selected project environment parameters, and the selected project parameters, wherein in response to receiving user input activating the submit control, the method further comprises: creating a crowdsourced project definition for collecting multimodal data from a set of workers using the specified values of the worker requirements, the project environment parameters, and the project parameters ([0103]-[0104], figs. 21-26, an example user interface screen 2100, 2200, 2300, 2500, & 26000 vendor can select task types and information to enable the vendor to configure the game being created, and via 2400, 2600, the vendor may finalize the creation of the game (i.e. submit); Examiner notes figs. 24 & 26 include a “Save” button and says, when you are finished, press save to publish); and storing the created crowdsourced project definition in a data storage repository ([0122], the routine continues to block 4815 to obtain corresponding information about one or more vendors, one or more offers, one or more end-user tasks, and/or one or more transactions that occur via the LTG Server system or otherwise involve the system, and store the information for later use, [0103]-[0104], via 2400, 2600, the vendor may finalize the creation of the game (i.e. save); Examiner notes figs. 24 & 26 include a “Save” button and says, when you are finished, press save to publish).
Regarding claim 6, Frederick discloses the method of claim 1 (as above), further comprising: causing to be displayed at the user interface a save control for saving specified requirements or parameters, wherein in response to receiving user input activating the save control, each of the specified values of the worker requirements, the project environment parameters, and the project parameters are saved in a data storage repository. ([0122], the routine continues to block 4815 to obtain corresponding information about one or more vendors, one or more offers, one or more end-user tasks, and/or one or more transactions that occur via the LTG Server system or otherwise involve the system, and store the information for later use (i.e. saved in a repository), [0103]-[0104], via 2400, 2600, the vendor may finalize the creation of the game (i.e. save); .
Regarding claim 10, Frederick discloses the method of claim 1 (as above), wherein data relating to the project parameters is collected using one or more user devices comprising one or more of the following: microphone, image sensor, location sensor, orientation sensor, accelerometer, gyroscope, pedometer, magnetometer, compass, proximity sensor, photometer, barometer, thermometer, air humidity sensor, ionizing radiation sensor, heart rate sensor, respiration rate sensor, electrodermal activity sensor, blood oxygen saturation sensor, blood spectrometry sensor, physical activity type sensor, temperature sensor, elevation sensor, location sensor, orientation sensor, acceleration in one-to-three dimensions sensor, ambient light level sensor, or any combination thereof ([0153], the task results are made available to the vendor who provided a corresponding offer for the task and in some embodiments additional information about how the performance of the task occurred (e.g., a location of the task performance, a time of the task performance, and actual resulting data such as a photo, video (i.e. location and image sensor), [0025], the client devices may be GPS-enabled devices containing GPS receivers, and/or may include other location-aware technology such as Wi-Fi location services (i.e. location server), [0143], the task types may be: taking and submitting a photo (e.g., at an indicated time; at an indicated location; of an indicated subject, such as a person or location or activity, or to satisfy indicated criteria such as unusual, funny, or happy; etc.); taking and submitting a video (e.g., in a manner similar to that for taking a photo) (i.e. image sensor)).
Regarding claim 27, Frederick discloses the method of claim 1 (as above), further comprising: causing output of a synchronization signal that when detected by the at least one sensor associated with the crowdsourced worker causes the at least one sensor to generate synchronization data; wherein the collected values of the first type of data are aligned with the collected values of the second type of data using the synchronization data ([0063], [0066], if the user of the mobile device fits the criteria of the task or meets all the criteria, a notification may be pushed to the mobile device (i.e. synchronization signal), [0055], [0060], wherein the criteria  may one or more of the following: current user location (e.g., longitude, latitude) (i.e. location sensor); 
Regarding claims 11, 12, 16, 20, 28, these claims are substantially similar to claims 1, 2, 6, 10, & 27, respectively, and are, therefore, rejected on the same basis as claims 1, 2, 6, 10, & 27. While claims 11, 12, 16, 20, & 28 are directed toward a computer-readable storage medium, Frederick discloses a computer-readable storage medium as claimed. [0068]-[0072], [0328]-[0332], fig. 2.
Regarding claims 21, 22, 26 & 29, these claims are substantially similar to claims 1, 2, 10, & 27 respectively, and are, therefore, rejected on the same basis as claims 1, 2, 10, & 27. While claims 21, 22, 26 & 29 are directed toward a method, Frederick discloses a method as claimed. [0164]-[0169].
Further, as per claim 21, Frederick additionally discloses the following limitations.
Frederick discloses causing to be displayed at the user interface a submit control for submitting the specified values of the selected worker requirements, the selected project environment parameters, and the selected project parameters;
 in response to receiving user input activating the submit control, creating a crowdsourced project definition for collecting multimodal data from a set of workers using the specified values of the worker requirements, the project environment parameters, and the project parameters ([0103]-[0104], figs. 21-26, an example user interface screen 2100, 2200, 2300, 2500, & 26000 vendor can select task types and information to enable the vendor to configure the game being created, and via 2400, 2600, the vendor may finalize the creation of the game (i.e. submit); Examiner notes figs. 24 & 26 include a “Save” button and says, when you are finished, press save to publish); and
conducting a crowdsourced project in accordance with the created crowdsourced project definition, wherein conducting the crowdsourced project in accordance with the created crowdsourced project definition comprises: causing at least one sensor on a wearable device worn by crowdsourced worker to collect values of one or more of the selected project parameters  ([0153], it is determined in block 4816 to use completed task results information, in block 4817, the task results are made available to the vendor who provided a corresponding offer for the task and in some embodiments additional information about how the performance of the task occurred (e.g., a location of the task performance, a time of the task performance, a gender of the user who performed the task, actual resulting data such as a photo, video, location thereof, [0025], the client devices may be, one of a smart phone or other cellular phone, a PDA, an iPhone, an iPod Touch, an Android OS device, a Blackberry device (i.e. wearable devices), wherein the device may be GPS-enabled devices containing GPS receivers, and/or may include other location-aware technology such as Wi-Fi location services, [0143], the task types may be: taking and submitting a photo (e.g., at an indicated time; at an indicated location; of an indicated subject, such as a person or location or activity; of an indicated type of subject, such as a type of person, type of location or type of activity, or to satisfy indicated criteria such as unusual, funny, or happy; etc.); taking and submitting a video (e.g., in a manner similar to that for taking a photo)).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Von Graf (US 20120143952 A1), hereinafter Von Graf.
Regarding claim 5, Frederick discloses the method of claim 1 (as above). Further, while Frederick discloses further comprising: causing to be displayed at the user interface a [add] control for discarding the specified values of the requirements and parameters, wherein in response to receiving user input activating the [add] control, each of the specified values of the worker requirements, the project environment parameters, and the project parameters are [added] from the user interface ([0103], figs. 20-21, the illustrated example user interface screen 2000 includes a list of games specified for use by the vendor, and includes user-selectable controls to enable the vendor to add or modify game-related information, and user interface screen 2100 corresponds to vendor selection of a control to create a new game within the LTG server system that corresponds to the vendor), and further, Frederick discusses discarding the specified values of the worker requirements, the project environment parameters, and the project parameters, Frederick does not expressly require that the disclosed user interface displaying controls necessarily displays controls for performing the discussed discarding, which however, is taught by further teachings in Von Graf. 
Von Graf teaches further comprising: causing to be displayed at the user interface a discard control for discarding the specified values of the requirements and parameters, wherein in response to receiving user input activating the discard control, each of the specified values of the worker requirements, the project environment parameters, and the project parameters are deleted from the user interface ([0064], activity mechanism 227 allows a user to create, modify, implement, and monitor events, and user interface 224 provides a graphical interface to activity mechanism 227, .
Frederick and Von Graf are analogous fields of invention because both address the problem of providing systems and method to allow task creators to create new crowd sourcing tasks to be performed by workers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to display at the user interface a discard control for discarding the specified values of the requirements and parameters as taught by Von Graf since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of displaying at the user interface a discard control for discarding the specified values of the requirements and parameters. Further, it would have been obvious to one of ordinary skill in the art to have modified Frederick with the aforementioned teachings of Von Graf in order to produce the added benefit of providing a simple way to add, delete, and modify data regarding task in a user friendly manner. [0064].
Regarding claim 15, this claim is substantially similar to claim 5, and is, therefore, rejected on the same basis as claim 5. While claim15 is directed toward a computer-readable storage medium, Frederick discloses a computer-readable storage medium as claimed. [0068]-[0072], [0328]-[0332], fig. 2.
Claims 7, 8, 17, 18, 23, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Gill (US 9712576 B1), hereinafter Gill.
Regarding claim 7, Frederick discloses the method of claim 1 (as above). Further, while Frederick discloses an amount of money or credit the current customer will be charged when the customer creates and launches a selected crowdsourced project ([0043], [0159]), Frederick does not expressly require the remaining elements of the following limitation, which however, is taught by further teachings in Gill. 
Gill teaches further comprising: causing to be displayed at the user interface a customer balance indication indicating an amount of money or credit a current customer has on deposit in an internal account associated with the crowdsourcing platform, causing to be displayed at the user interface a project price indication indicating an amount of money or credit the current customer will be charged when the customer creates and launches a selected crowdsourced project (cl. 11, ln. 36-47, if at the Welcome Screen the user chooses Task Requester, he'll see credits remaining in his account and be able to click to see costs of various tasks he might request, and a text box will allow him to propose a task not on the list and propose a fee (payable in credit units) for that task); and when the project price indication amount is greater than the customer balance indication amount, causing to be displayed at the user interface an exception indication indicating a difference between the project price indication amount and the customer balance indication amount (cl. 8, ln. 58-cl. 9, ln. 10, everyone in the system has credits, either as a result of performing work that earns credits, or as a result of buying credits in the system, wherein users who use the system as Task Requesters gain credits by purchasing them, and if the Task Requester has insufficient credits when he requests his next task, the system will remind him to refill his account).
Frederick and Gill are analogous fields of invention because both address the problem of providing systems and method to allow task creators to create new crowd sourcing tasks to be performed by workers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to display a customer balance indication indicating an amount of money or credit a current customer has on deposit with a crowdsourcing platform, displaying a project price indication of an amount of money or credit the current customer will be charged, and displaying an exception indication indicating when the balance is less than the projected price as taught by Gill since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of displaying a customer balance indication indicating an amount of money or credit a current customer has on deposit with a crowdsourcing platform, displaying a project price indication of an amount of money or credit the current customer will be charged, and displaying an exception indication indicating when the balance is less than the projected price. Further, it would have been obvious to one of ordinary skill 
Regarding claim 8, the combined teachings of Frederick and Gill teach the method of claim 7 (as above). Further, while Frederick discloses debiting from a customer account the difference in the two amounts ([0043], [0159]), Frederick does not expressly require the remaining elements of the following limitation, which however, is taught by further teachings in Dai. 
Dai teaches further comprising: when the project price indication amount is less than the customer balance indication amount, debiting from an external customer account the difference in the project price indication amount and the customer balance indication amount (cl. 8, ln. 58-cl. 9, ln. 10, wherein a Task Requester pays in credits, transferred from his account to the account of the Task Responder, and if the Task Requester has insufficient credits when he requests his next task, the system will remind him to refill his account, and everyone in the system has credits, including as a result of buying credits in the system (i.e. debiting from an external account), wherein users who use the system as Task Requesters gain credits by purchasing them (i.e. debiting from an external account), cl. 11, ln. 17-47, wherein task Requesters submit requests, and through a credit exchange network, Responders earn credits for tasks performed and Requesters pay for the tasks, claim 21, users provide a credit card number used to pay for requests (i.e. debiting from an external account)).
Frederick and Gill are analogous fields of invention because both address the problem of providing systems and method to allow task creators to create new crowd sourcing tasks to be performed by workers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to debit a customer account when the projected price of task is less than the balance as taught by Gill since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of debiting a 
Regarding claims 17, 18, these claims are substantially similar to claims 7, 8, respectively, and are, therefore, rejected on the same basis as claims 17, 18. While claims 7, 8 are directed toward a computer-readable storage medium, Frederick discloses a computer-readable storage medium as claimed. [0068]-[0072], [0328]-[0332], fig. 2.
Regarding claims 23, 24, these claims are substantially similar to claims 7, 8, respectively, and are, therefore, rejected on the same basis as claims 7, 8. While claims 23, 24 are directed toward a method, Frederick discloses a method as claimed. [0164]-[0169].
Claims 9, 19, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Macbeth, et al. (US 20070300174 A1), hereinafter Macbeth.
Regarding claim 9, Frederick discloses the method of claim 1 (as above). Further, while Frederick discloses sample multimodal crowdsourced data collection project is selected from a set of sample multimodal crowdsourced data collection projects based on similarities between (1) the specified values of the worker requirements, the project environment parameters, and the project parameters and (2) requirements and parameters of multimodal crowdsourced data collection projects in the set of sample multimodal crowdsourced data collection projects ([0103], fig. 21, user interface screen 2100 corresponding to vendor selection of a control to create a new game corresponds to the vendor includes  a user-selectable dropdown list 2105 of types of games that may be configured by the vendor, and information 2110 for specifying various information about how the quiz is to be performed, and creating the game may include specifying various criteria about when the game will be available to users and under what conditions the game will be available e.g., to particular users, in particular geographic areas (i.e. location) at particular times, etc. (i.e. specified worker requirements and project parameters), [0055], [0060], wherein the criteria 
Macbeth teaches further comprising: causing to be displayed at the user interface a link to sample data results, wherein in response to receiving user input activating the link, results of executing a sample multimodal crowdsourced data collection project are displayed at the user interface ([0050], the system 500 includes an aggregation component 510 that aggregates activity data, analysis component 220 that processes and groups this data according to which users appear to be working on the same project or similar tasks, and this information can be displayed on a user interface to view the progress and/or performance data of the people, where this information can be accessed via web link, wherein groups or related users can view each other's progress), wherein the sample multimodal crowdsourced data collection project is selected from a set of sample multimodal crowdsourced data collection projects based on similarities between (1) the specified values of the worker requirements, the project environment parameters, and the project parameters and (2) requirements and parameters of multimodal crowdsourced data collection projects in the set of sample multimodal crowdsourced data collection projects ([0050], the system 500 includes an aggregation component 510 that aggregates activity data, analysis component 220 that processes and groups this data according to which users appear to be working on the same project or similar tasks (i.e. similarity of worker requirements and project parameters and that of the assisting users current tasks), [0062]-[0063], finding relevant users to assist other users with a target activity includes similarity or relatedness between current and target activities, background .
Frederick and Macbeth are analogous fields of invention because both address the problem of providing systems and method to providing tasks to be performed by and assigned to workers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to display a customer balance indication indicating an amount of money or credit a current customer has on deposit with a crowdsourcing platform, displaying a project price indication of an amount of money or credit the current customer will be charged, and displaying an exception indication indicating when the balance is less than the projected price as taught by Macbeth since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of displaying a customer balance indication indicating an amount of money or credit a current customer has on deposit with a crowdsourcing platform, displaying a project price indication of an amount of money or credit the current customer will be charged, and displaying an exception indication indicating when the balance is less than the projected price. Further, it would have been obvious to one of ordinary skill in the art to have modified Frederick with the aforementioned teachings of Macbeth in order to produce the added benefit of to maximize the efficiencies of system and human resources, improve user performance, and minimize user inefficiencies. [0029].
Regarding claim 19, this claim is substantially similar to claim 9, and is, therefore, rejected on the same basis as claim 9. While claim 19 is directed toward a computer-readable storage medium, Frederick discloses a computer-readable storage medium as claimed. [0068]-[0072], [0328]-[0332], fig. 2.
Regarding claim 25, this claim is substantially similar to claim 9, and is, therefore, rejected on the same basis as claim 9. While claim 25 is directed toward a method, Frederick discloses a method as claimed. [0164]-[0169].
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yan, Demo Abstract: mCrowd - A Platform for Mobile Crowdsourcing, Proceedings of the 7th ACM conference on embedded networked sensor systems, 347-348  (2009) disclosing an application allowing mobile users to utilize the sensors equipped with a smartphone to iPhone to participate and accomplish crowdsourcing tasks, including geolocation-aware image collection, image tagging, and road traffic monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623